
	
		I
		111th CONGRESS
		2d Session
		H. R. 6216
		IN THE HOUSE OF REPRESENTATIVES
		
			September 23, 2010
			Mr. Sherman (for
			 himself and Mr. Engel) introduced the
			 following bill; which was referred to the Committee on the Judiciary
		
		A BILL
		To amend title VI of the Civil Rights Act of 1964 to
		  prohibit discrimination on the ground of religion in educational programs or
		  activities.
	
	
		1.Nondiscrimination on the
			 ground of religionSection 601
			 of the Civil Rights Act of 1964 (42 U.S.C. 2000d) is amended—
			(1)by inserting
			 (a) before No person; and
			(2)by adding at the
			 end the following:
				
					(b)(1)No person in the United
				States shall, on the ground of religion, be excluded from participation in, be
				denied the benefits of, or be subjected to discrimination under, an educational
				program or activity receiving Federal financial assistance.
						(2)Paragraph (1) shall not be
				construed—
							(A)to limit an educational entity covered
				by section 606 with a religious affiliation, mission, or purpose from applying
				policies for the admission of students, criteria for attaining academic
				degrees, regulations governing student conduct and student organizations, or
				policies for the employment of faculty or staff, if the corresponding policies,
				criteria, or regulations relate to the religious affiliation, mission, or
				purpose;
							(B)to require an educational entity
				covered by section 606 to provide accommodation to any student’s religious
				obligations (including dietary restrictions and school absences); or
							(C)with respect to an educational entity
				covered by section 606 that permits expressive organizations to exist by
				funding or otherwise recognizing the organizations, to require the entity to
				limit such organizations from exercising their freedom of expressive
				association by establishing criteria for their membership or
				leadership.
							.
			
